SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

534
TP 16-01010
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF RONNIE COVINGTON, PETITIONER,

                      V                                           ORDER

JOHN COLVIN, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY, RESPONDENT.


RONNIE COVINGTON, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered June 8, 2016) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court